DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to correspondence
This office action is in response to correspondence filed on 11/15/2019.

Information Disclosure Statement
The information disclosure statements filed 11/15/2019 and  12/15/2020 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 11/15/2019 appears to be acceptable.

Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claim 27 depends from claim 25, claim 27 should be read as dependent from claim 26 for appropriate antecedent basis.
Claim 40 depends from cancelled claim 39, the claim 40 should be read as dependent to claim 38 for proper antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 25, 13, 17, 19, 21-23, 36, 38 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S Publication number 2013/0002933 A1 TOPLISS et al. (TOPLISS’933)

Re: Claim 1:
TOPLISS’933 discloses:An actuation apparatus comprising: 
a static component (See Fig. 10: ¶0029-¶0030: static component 12);
a moveable component (See Fig. 10: ¶0029-¶0030: 11) that is moveable relative to the static component (See Fig. 10: ¶0029-¶0030: static component 12, support structure 12 supports 
a plurality of shape memory alloy (SMA) actuator wires (See Figs. 10, 11: SMA actuator wires: 1-8, also see figures 1-5), each SMA actuator wire comprising a first portion coupled to the static component and a second portion coupled to the moveable component (See Fig. 11: See figure 11 as annotated by the examiner;
a plurality of wire connectors (See Fig. 11: wire connectors 50,50 with all 8 wires as shown), each wire connector (See Fig. 11: 50) for connecting the first portion of one of the plurality of SMA actuator wires to the static component (See Figs. 1-5, 10: ¶0029-¶0030: static component 12); and
at least one connection element (See Figs. 6, 7, 9: ¶0065-¶0069: connection element 23, 23 as shown) arranged to individually connect the plurality of wire connectors (See Fig. 11: wire connectors 50,50) to corresponding electrical terminals, wherein the electrical terminals are coupleable to a control circuit (See Figs. 6, 7, 9: ¶0065-¶0069: as shown and described , the electric current as described will flow via shape memory elements via each terminal to activate the wire and the actuator as is well known in the art and via controller 24)  that enables selective driving of the SMA actuator wires (See Figs. 6, 7, 9: ¶0008, ¶0040, ¶0051, ¶0062).
Regarding claim 25, TOPLISS’933 discloses all the limitations of claim 25 including:
at least one crimp for gripping SMA actuator wire (¶0031), and a control circuit that enables selective driving of the SMA actuator wires (¶0008).

    PNG
    media_image1.png
    1006
    1101
    media_image1.png
    Greyscale


Re: Claim 13:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 1, TOPLISS’933 discloses all the limitations of claim 1, and wherein the electrical terminals (See Figs. 6, 7, 9: ¶0065: discloses a control circuit having all the terminals of SMA actuator wires 1-8 via the matrix controller 22) are provided on a further component (See Figs. 6,7,9: ¶0023: further component 32 which is connected to terminals of all eight shape memory actuator wires 1-8 which is implicit as printed circuit board is shown connected to SMA wires 1-8 for operating the system as shown in figures 8 and 6,7,9 see ¶0074).

Re: Claim 17:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 1, TOPLISS’933 discloses all the limitations of claim 1, and wherein the at least one connection element comprises electrically conductive tracks on the static component (See Fig. 11:¶0106: SMA actuator wires 1-8 that are parallel to each other on opposite sides of the movable element 11 are connected electrically in series by interconnects 51 extending between the crimps 50).

Re: Claim 19:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 1, TOPLISS’933 discloses all the limitations of claim 1, and  further comprising at least one further connection element, each further connection element comprising at least one crimp (See Fig.11: ¶0031, discloses SMA actuator wire gripping element being crimp) for gripping SMA actuator wire, where the at least one further connection element electrically couples together the second portion of each SMA actuator wire (See Fig.11: 1-8) and is couple-able to the control circuit (See Fig.11, 6, 7, 9: ¶0065-¶0068) that enables selective driving of the SMA actuator wires (See Figs. 6, 7, 9: ¶0008, ¶0040, ¶0051, ¶0062).


Re: Claim 21:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 1, TOPLISS’933 discloses all the limitations of claim 1 and comprising eight SMA actuator wires (See Figs. 1-11: SMA actuator wires 1-8) inclined with respect to a notional primary axis with two SMA actuator wires on each of four sides (See Figs. 1-11: 1-8) around the primary axis (See Figs. 1-11: shown in figure 1 primary axis P), the SMA actuator wires being coupled between the moveable component (See Fig. 11: ¶0029-¶0030: 11) and the static component (See Fig. 11: ¶0029-¶0030: static component 12) such that on contraction, two groups of four SMA actuator wires provide a force on the moveable component with a component of force in opposite directions along the primary axis, the SMA actuator wires of each group being arranged with two-fold rotational symmetry about the primary axis (See Figs. 1-5, 11: as explained in para ¶0038).

Re: Claim 22:
TOPLISS’933 discloses:
The actuation apparatus as claimed claim 1 TOPLISS’933 discloses all the limitations of claim 1 and wherein the plurality of wire connectors is crimps (See Fig.11: ¶0031).

Re: Claim 23:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 1 TOPLISS’933 discloses all the limitations of claim 1 and wherein the plurality of wire connectors are formed of an electrically conductive material (See Fig.11: since the actuation of wires is based on electric current via electric connectors and passing the electric current through all the wires to actuate the system, the examiner therefore takes an official notice that such materials are well known in the art to be electrically conductive).


Re: Claim 36:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 25, comprising eight SMA actuator wires (See Figs. 1-11: SMA actuator wires 1-8) inclined with respect to a notional primary axis with two SMA actuator wires on each of four sides (See Figs. 1-11: 1-8) around the primary axis (See Figs. 1-11: shown in figure 1 primary axis P), the SMA actuator wires being coupled between the moveable component (See Fig. 11: ¶0029-¶0030: 11) and the static component (See Fig. 11: ¶0029-¶0030: static component 12) such that on contraction, two groups of four SMA actuator wires provide a force on the moveable component with a component of force in opposite directions along the primary axis, the SMA actuator wires of each group being arranged with two-fold rotational symmetry about the primary axis (See Figs. 1-5, 11: as explained in para ¶0038).

Re: Claim 38:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 25, TOPLISS’933 discloses all the limitations of claim 1, and further comprising:
a plurality of wire connectors (See Fig. 11: wire connectors 50,50 with all 8 wires as shown),  each wire connector (See Fig. 11: 50)  for connecting the first portion of one of the plurality of SMA actuator wires to the static component (See Figs. 1-5, 10: ¶0029-¶0030: static component 12); and
at least one further connection element (See Figs. 1-5, 10: 23) arranged to individually connect the plurality of wire connectors (See Fig. 11: wire connectors 50,50 with all 8 wires as shown) to corresponding electrical terminals (See Figs. 1-5), wherein the electrical terminals are coupleable to the control circuit (See Figs. 6, 7, 9: ¶0065-¶0069: as shown and described , the electric current as described will flow via shape memory elements via each terminal to activate the wire and the actuator as is well known in the art and via controller 24) that enables selective driving of the SMA actuator wires (See Figs. 6, 7, 9: ¶0008, ¶0040, ¶0051, ¶0062).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 20, 23 and 37 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0002933 A1 TOPLISS et al. (TOPLISS’933) combined with the following reasons.

Re: Claim 20:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 19, TOPLISS’933 discloses all the limitations of claim 19, and wherein each crimp of the further connection element is coupled to the moveable component by any one or more of: welding, laser welding, and an electrically conductive adhesive (¶0031: any suitable means that provides mechanical connection may be used, for example, a crimping member, optionally strengthened by the use of adhesive). The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ welding and or electrical conductive adhesive since it is well known in the art that shape memory alloy elements are fixed by either welding or crimping.

Re: Claim 23:
TOPLISS’933 discloses:
The actuation apparatus as claimed in any preceding claim 1, TOPLISS’933 discloses all the limitations of claim1, and wherein each wire connector is coupled to the static component by any one or more of: welding, laser welding, and an electrically conductive adhesive (¶0031: any suitable means that provides mechanical connection may be used, for example, a crimping member, optionally strengthened by the use of adhesive). The examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ welding and or electrical conductive adhesive since it is well known in the art that shape memory alloy elements are fixed by either welding or crimping.

Re: Claim 37:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 25, wherein each crimp (See Fig.11 as annotated by the examiner crimp C: ¶0031) of the at least one connection element (See Figs. 6, 7, 9: ¶0065-¶0069: connection element 23, 23 as shown) is coupled to the moveable component (See Fig. 11: ¶0029-¶0030: 11) by any one or more of: welding, laser welding, and an electrically conductive adhesive.
TOPLISS’933 further discloses, any suitable means that provides mechanical connection may be used, for example, a crimping member, optionally strengthened by the use of adhesive as described in ¶0031, further, the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ welding and or electrical conductive adhesive since it is well known in the art that shape memory alloy elements are fixed by either welding or crimping.

Claim 6 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0002933 A1 TOPLISS et al. (TOPLISS’933) in view of  U.S Publication number 2016/0258425 A1 to LADWIG et al. (LADWIG).

Re: Claim 6:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 1, TOPLISS’933 discloses all the limitations of claim 1, and comprises eight SMA actuator wires (See Figs. 10, 11: SMA actuator wires: 1-8, also see figures 1-5), and at least eight electrical terminals are (See Figs. 6, 7, 9: ¶0065: discloses a control circuit having all the terminals of SMA actuator wires 1-8 via the matrix controller 22), TOPLISS’933 is silent regarding:
all electrical terminals are provided on one side of the static component.
However LADWIG teaches:
all electrical terminals are provided on one side of the static component (LADWIG: See Fig. 2A: ¶0040: all electrical terminals 30 are provide on one side of the static component 26).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS’933 to include the teachings of LADWIG, because such a configuration provides  a benefit of compact circuit system economizing  the space thereby compact design of the product and ease of maintenance or repair.

Claim 14-16 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0002933 A1 TOPLISS et al. (TOPLISS’933) in view of  U.S Publication number 2015/0365568 A1 to TOPLISS et al. (TOPLISS’568).

Re: Claim 14:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 13, TOPLISS’933 discloses all the limitations of claim 13, and wherein the further component comprises a printed circuit board.
TOPLISS’933 discloses flexible circuits, TOPLISS’933 is silent regarding:
a flexible printed circuit board.
However TOPLISS’568 teaches:
a flexible printed circuit board (TOPLISS’568: See Fig.3A: ¶0183: flexible printed circuit board 314).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS’933 to include the teachings of TOPLISS’568, because TOPLISS’568 teaches that provision of flexible circuit board is advantageous as such printed board solve packaging problems, especially in smaller products with tight designs as well as improved internal appearance and reduction in weight.


Re: Claim 15:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 13, TOPLISS’933 discloses all the limitations of claim 13, and wherein the further component is a screening can that at least partly encases the actuation apparatus.
TOPLISS’933 is silent regarding:
wherein the further component is a screening can that at least partly encases the actuation apparatus.
However TOPLISS’568 teaches:
wherein the further component is a screening can that at least partly encases the actuation apparatus (TOPLISS’568: See Fig.3A: ¶0183: flexible printed circuit board 314).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS’933 to include the teachings of TOPLISS’568, because TOPLISS’568 teaches that provision of flexible circuit board is advantageous as such printed board and screening can solve packaging problems, especially in smaller products with tight designs as well as improved internal appearance and reduction in weight.

Re: Claim 16:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 1, TOPLISS’933 discloses all the limitations of claim 1, and wherein the at least one connection element comprises a printed circuit board (See Figs. 6,7,9: ¶0023: further component 32 which is connected to terminals of all eight shape memory actuator wires 1-8 which is implicit as printed circuit board is shown connected to SMA wires 1-8 for operating the system as shown in figures 8 and 6,7,9 see ¶0074).
TOPLISS’933 is silent regarding:
flexible printed circuit board.
However TOPLISS’568 teaches:
flexible printed circuit board (TOPLISS’933: See Fig.11: ¶0215: flexible printed circuit board 1114).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS’933 to include the teachings of TOPLISS’568, because TOPLISS’568 teaches that provision of flexible circuit board is advantageous as such printed board and screening can solve packaging problems, especially in smaller products with tight designs as well as improved internal appearance and reduction in weight.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise TOPLISS’933ilable to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102 (a) (1) as anticipated by U.S Publication number 2013/0002933 A1 TOPLISS et al. (TOPLISS’933) or, in the alternative, under 35 U.S.C. 103 as obvious over U.S Publication number 2013/0002933 A1 TOPLISS et al. (TOPLISS’933) combined with the following reasons.

Re: Claim 18:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 17, TOPLISS’933 discloses all the limitations of claim 17 including wherein the electrically conductive tracks (See Fig. 11:¶0106: SMA actuator wires 1-8 that are parallel to each other on opposite sides of the movable element 11 are connected electrically in series by interconnects 51 extending between the crimps 50).
The claimed phrase claimed “tracks are etched or patterned onto the static component using any one or more of: mechanical etching, chemical etching, laser etching, laser ablation, laser patterning, laser direct structuring, and 3D printing” is being treated as a product by process limitation. As set forth in MPEP §2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference (See MPEP §2113)    
Also, “tracks are etched or patterned onto the static component using any one or more of: mechanical etching, chemical etching, laser etching, laser ablation, laser patterning, laser direct structuring, and 3D printing” is a product-by-process limitation and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is un-patentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process (See MPEP §2113). 

Re: Claim 40:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 38, wherein the plurality of wire connectors are crimps (See Fig. 11:  ¶0031, ¶0105) and wherein each wire connector is coupled to the static component (See Fig. 11: static component 12) by any one or more of: welding, laser welding, and an electrically conductive adhesive.
TOPLISS’933 further discloses, any suitable means that provides mechanical connection may be used, for example, a crimping member, optionally strengthened by the use of adhesive as described in ¶0031, further, the examiner takes official notice that it would have been obvious to a person having ordinary skill in the art before the effective filing date to employ welding and or electrical conductive adhesive since it is well known in the art that shape memory alloy elements are fixed by either welding or crimping.
Claim 26-27, 31, 33-35 is/are rejected under 35 U.S.C. 103 as being un-patentable over U.S Publication number 2013/0002933 A1 TOPLISS et al. (TOPLISS’933) in view of   WO 2016/189314 A1 (U.S Publication number 2018/0149142 A1 to BUNTING et al. (BUNTING) has been used for citation purposes only).

Re: Claim 26:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 25, TOPLISS’933 discloses all the limitations of claim 25, and TOPLISS’933 is silent regarding:
where the at least one connection element is a conductive ring comprising a plurality of crimp tabs, each crimp tab having at least one crimp, wherein the second portion of each SMA actuator wire is coupled to one of crimps, and the crimps are coupled to the moveable component.
However BUNTING teaches:
where the at least one connection element is a conductive ring (BUNTING: See Fig. 8 ¶0047: conductive ring 17) comprising a plurality of crimp tabs  , each crimp tab having at least one crimp, wherein the second portion of each SMA actuator wire is coupled to one of crimps, and the crimps are coupled to the moveable component (BUNTING: See Fig. 8 as annotated by the examiner and explained ¶0047, the conductive ring is connected with moving part 6 via crimps CR connected to crimp tabs CT and coupled to movable part 6 ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS’933 to include the teachings of BUNTING, because BUNTING teaches that this configuration provides the benefit of electrically connecting the SMA wires together at the moving part and having secured connectivity by using conductive ring crimp tabs. 

    PNG
    media_image2.png
    1012
    937
    media_image2.png
    Greyscale

Re: Claim 27:
TOPLISS’933 modified by BUNTING discloses:
The actuation apparatus as claimed in claim 26, modified TOPLISS’933 discloses all the limitations of claim 26 and where the conductive ring comprises four crimp tabs (BUNTING: See Fig. 8 as annotated by the examiner four crimp tabs CT).

Re: Claim 31:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 25, TOPLISS’933 discloses all the limitations of claim 25, TOPLISS’933 is silent regarding:
wherein the at least one connection element comprises an electrically conductive layer.
However BUNTING teaches:
wherein the at least one connection element comprises an electrically conductive layer (BUNTING: See Fig. 8: ¶0047: moving part 6 further comprises a conductive ring 17 connected to each of the moving mount portions 16 for electrically connecting the SMA wires 2 together at the moving part 6).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS’933 to include the teachings of BUNTING, because BUNTING teaches that this configuration provides the benefit of electrically connecting the SMA wires together at the moving part. 

Re: Claim 33:
TOPLISS’933 discloses:
The actuation apparatus as claimed in claim 25, TOPLISS’933 discloses all the limitations of claim 25, TOPLISS’933 is silent regarding:
wherein the at least one connection element is provided on the moveable component.
However BUNTING teaches:
wherein the at least one connection element is provided on the moveable component (BUNTING: See Fig. 8: ¶0047: moving part 6 further comprises a conductive ring 17 connected to each of the moving mount portions 16 for electrically connecting the SMA wires 2 together at the moving part 6.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure TOPLISS’933 to include the teachings of BUNTING, because BUNTING teaches that this configuration provides the benefit of electrically connecting the SMA wires together at the moving part. 

Re: Claim 34:
TOPLISS’933 modified by BUNTING discloses:
The actuation apparatus as claimed in claim 33, modified TOPLISS’933 discloses all the limitations of claim 33, and wherein the at least one connection element on the moveable component is a plurality of electrically conductive tracks that each terminate at a crimp at one end (BUNTING: See Fig. 8: ¶0047: the at least one connection element forms at least two tracts on either side of the slots as shown where the crimps C of SMA wires are fixed when assembled).

Re: Claim 35:
TOPLISS’933 modified by BUNTING discloses:
The actuation apparatus as claimed in claim 34, modified TOPLISS’933 discloses all the limitations of claim 34 including wherein the plurality of electrically conductive tracks (BUNTING: See Fig. 8: ¶0047: the at least one connection element forms at least two tracts on either side of the slots as shown where the crimps C of SMA wires are fixed when assembled).
The claimed phrase claimed “tracks are etched or patterned onto the static component using any one or more of: mechanical etching, chemical etching, laser etching, laser ablation, laser patterning, laser direct structuring, and 3D printing” is being treated as a product by process limitation. As set forth in MPEP §2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference (See MPEP §2113)    
Also, “tracks are etched or patterned onto the static component using any one or more of: mechanical etching, chemical etching, laser etching, laser ablation, laser patterning, laser direct structuring, and 3D printing” is a product-by-process limitation and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is un-patentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process (See MPEP §2113). 

Allowable Subject Matter and Prior Art
Claim (s) 7, 12 , 28, 29 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2013/0002933 and WO 2016/189314 A1 fails to disclose either alone or in combination fail to teach or fairly suggest:
Re: Claim 7:  “wherein the electrical terminals are grouped into a first group and a second group, where the first group is provided on a first side of the static component, and the second group is provided on a second side of the static component.” in combination with limitations of base claim and intervening claims.
Re: Claim 12: “comprises eight SMA actuator wires, wherein the electrical terminals are grouped into a first group, a second group, a third group, and a fourth group, provided on a first side, a second side, a third side and a fourth side of the static component respectively, and wherein each of the first, second, third and fourth group comprises at least two electrical terminals..” in combination with limitations of base claim and intervening claims.
Re: Claim 28: “where the four crimp tabs have two crimps each.” in combination with limitations of base claim and intervening claims.
Re: Claim 29: “wherein the at least one connection element comprises a plurality of crimp components, wherein each crimp component comprises: a body portion couple-able to the moveable component, a connecting arm extending from the body portion, and at least one crimp tab extending from the body portion, each crimp tab having at least one crimp for coupling to the second portion of one of the plurality of SMA actuator wires, wherein the plurality of crimp components are arranged such that their connecting arms connect together” i in combination with limitations of base claim and intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
March 19, 2021